Case 6:20-cv-00371-MJJ-CBW Document 21 Filed 09/09/21 Page 1 of 1 PageID #: 1361




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 ANASTASIA SENEGAL                               CIVIL ACTION NO. 20-0371

 VERSUS                                          JUDGE JUNEAU

 U S COMMISSIONER SOCIAL SECURITY                MAGISTRATE JUDGE WHITEHURST
 ADMINISTRATION

                                    JUDGMENT

          For the reasons assigned in the Report and Recommendation of the

  Magistrate Judge previously filed herein, and having thoroughly reviewed the

  record, and considering the lack of written objections filed, and concurring with the

  findings of the Magistrate Judge under the applicable law;

          IT IS ORDERED that the ALJ’s findings are not based on substantial evidence

  in the record. IT IS FURTHER ORDERED that this matter be REMANDED to the ALJ

  for further consideration in light of the new evidence not previously considered

  and in accordance with the directives contained in the magistrate judge’s Report

  and Recommendation.

    THUS DONE AND SIGNED in Lafayette, Louisiana, on this 8th day of September,
  2021.


                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
